Harvey, J.
Appeal from a judgment of the County Court of Washington County (Leary, J.), rendered January 18, 1989, upon a verdict convicting defendant of the crime of promoting prison contraband in the first degree.
On December 24, 1987 defendant, an inmate at Great Meadow Correctional Facility in Washington County, was discovered during a routine search to be in possession of a toothbrush which had one end sharpened to a point. Following an investigation, defendant was indicted for the crime of *744promoting prison contraband in the first degree. Defendant was found guilty of this crime after a jury trial and was sentenced to a term of SV2 to 7 years’ imprisonment, which was to run consecutively to any term of imprisonment he was currently serving. This appeal followed.
We affirm. Although defendant advances several arguments in support of his request for reversal, none of them require extended discussion. Defendant’s claim that he was wrongfully deprived of his right to testify before the Grand Jury that indicted him must fail because he waived that right by not making a motion to dismiss the indictment within five days after his arraignment (see, People v Hamilton, 165 AD2d 908; People v Sylvester, 165 AD2d 920). Defense counsel’s alleged failure to secure an opportunity for defendant to testify before the Grand Jury did not amount to ineffective assistance of counsel since no prejudice appeared to accrue to defendant (see, People v Planthaber, 131 AD2d 927, lv denied 70 NY2d 803). The remaining error assigned to defense counsel by defendant did not amount to a lack of "meaningful representation” under all of the circumstances (see, People v Baldi, 54 NY2d 137, 147). The right to meaningful representation does not include the right to flawless performance by counsel (see, People v Alexander, 161 AD2d 1035).
Defendant’s remaining arguments have been examined and have been found to be devoid of merit.
Judgment affirmed. Mahoney, P. J., Casey, Yesawich, Jr., Levine and Harvey, JJ., concur.